ORDER

PER CURIAM.
Brandon Jackson (“Defendant”) appeals from a judgment on a jury verdict finding him guilty of one count of robbery in the first degree, in violation of Section 569.020, RSMo (2000), and one corresponding count of armed criminal action (“ACA”), in violation of Section 571.015.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).